DETAILED ACTION
This Office Action is in response to an RCE Non-Final, filed on 11/17/2022. Claims 1-15 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Claim Amendments
Applicant's Claim Amendments (filed on 11/17/2022) with respect to the 112(b) rejection of claim 1 that was cited in the office action (mailed on 06/08/2022) is persuasive due to resolving the antecedent issue through the amended claim. The 112(b) rejection of claim 1 and the rejection of claims depended on claim 1 are withdrawn.
Applicant's Claim Amendments (filed on 11/17/2022) with respect to the 112(a) rejection of claim 14 that was cited in the office action (mailed on 06/08/2022) is persuasive due to amending the claim to complying with the written description requirement. The 112(a) rejection of claim 14 is withdrawn.
The Examiner disagrees with Applicant's Remarks (filed on 11/17/2022) that Hu has no rails, since Hu’s items 34 and 36 are coaxial cables. Even though items 34 and 36 are coaxial cables, items 34 and 36 are still synonymous with Applicant’s rails, since 34 and 36 are not functioning to carry a signal as Hu’s bundle assembly 10. Additionally, items 34 and 36 in the forthcoming office action are not functioning to “prevent harmful compression of the microcoaxial cable”.
In addition, the Examiner disagree with Applicant’s remark on page 33. Though Hu’s cable structure does not have a defining insulating cover, the Examiner will still interpret the limitation “and an insulating cover around the shield” as the insulating cover 40_8, where a portion of jacket 40 is directly surrounding braiding 8 that is around shield 6_8. 
However, the Examiner does agree with the Applicant’s remarks that Hu relies primarily on the cable jacket for crush resistance. Still, the Examiner’s reasonable interpretation is that items 34 and 36, still synonymous with Applicant’s rails, aid in preventing harmful compression by maintaining cable form (as indicated in the abstract and claim 18 in the follow-on PgPub US20110021069A1). 
Therefore, it would be reasonable to glance at prior arts and replace items 34 and 36 with rails that will “prevent harmful compression of the microcoaxial cable”, based on Hu’s concept of using form fitting elements to hold the direction imparted through an external force and maintain the crush resistant electrical cable form (claim 18 in the follow-on PgPub US20110021069A1).
Nevertheless, Applicant's Claim Amendments (filed on 11/17/2022) with respect to the 103 rejections of independent claims 1 and 11 are moot in view of the new ground(s) of rejection due to the amended limitations “the first rail for preventing harmful compression of the microcoaxial cable” and “the rails for preventing harmful compression of the microcoaxial cable” in the respective claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Provisional Application 61/227,365 and Hu hereinafter) in view of Matsukawa et al. (US 2008/0185168A1 and Matsukawa hereinafter), in further view of Hansell, III (US 4,419,538 and Hansell hereinafter), and in further view of Sato (US 5,683,259 and Sato hereinafter).
	Regarding claim 1, Hu discloses a substantially flat cord protected from compression (item 20 of Fig. 1 & items 30, 32 of Fig. 2 and ¶[0020] shows and indicates a substantially flat cord 20 {cable 20, where the configuration height 32 to width 30 has a ratio of 1/3 or 1/10 or lower} that is protected from compression) comprises: a flexible outer jacket (item 40 of Fig. 2 and ¶[0021_0023-0024 & 0028] & Table 1C shows and indicates flexible outer jacket 40 with 180 degree bending on its self); the jacket having a cross-section including two opposed sides (item 32 of Fig. 2 & Fig. 1 and ¶[0020-0021 & 0023-0024] shows where jacket 40 has a cross-section including two opposed sides that defines height 32); about equidistant from the two opposed sides, a jacket centerline (item 30 of Fig. 2 & Fig. 1 and ¶[0020-0021 & 0023-0024] shows where jacket 40 is formed with centerline 32-centerline_30-centerline defined by the equidistance between the two opposed sides of height 32 and equidistance between the two opposed sides of width 30); within the cord, a coaxial cable (item 10 of Fig. 2 & Fig. 1 and ¶[0019 & 0021] shows and indicates that within cord 20 is a coaxial cable defining bundle assembly 10); a coaxial cable center coincident with the jacket centerline (Figs. 1-2 and ¶[0019 & 0021] shows and indicates the center of coaxial cable within cord 20 that defines bundle assembly 10 is longitudinal coincident to centerline 32-centerline_30-centerline of jacket 40); within the cord a first rail located to a first side of the coaxial cable (item 34 of Fig. 2 and ¶[0024] shows and indicates that within cord 20 is first rail 34 {bundle assembly} located on first side of coaxial cable within cord 20 that defines bundle assembly 10); the first rail center coincident with the jacket centerline (Fig. 2 and ¶[0023-0024] shows and indicates first rail 34 is longitudinal center coincident with centerline 32-centerline_30-centerline of jacket 40); and, the cord bent around an edge of a door (item 22 of Figs. 1-2 and ¶[0019] is understood to show and indicate cord 20 can be implemented in substantially flat installation surfaces and be bent around the flat surfaces of the edges of a door by securing cord 20 by an optional adhesive layer 22).
	Hu, discloses the claimed invention except a microcoaxial cable; wherein the first rail for preventing harmful compression of the coaxial cable; and wherein the edge inserted in a mating trough such that the opposed sides are squeezed between the edge and the trough.
	Matsukawa disclose a microcoaxial cable (items 18, 19 of Fig. 4A and ¶[0074] shows and indicates micro-coaxial cable 19 within cord 18 {flat cable}; therefore the cord of Hu will have a microcoaxial cable that is center coincident with the jacket centerline and have a first rail located to a first side of the microcoaxial cable within the cord by incorporating the micro-coaxial structure of Matsukawa).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a microcoaxial cable into the device of Hu. One would have been motivated to take the cord of Hu and have the microcoaxial cable in order to provide connectivity to connection portions in electronic devices that require small gauge cables, indicated in ¶[0059 & 0079] by Matsukawa, in the cord of Hu.
	However, Hu and Matsukawa do not disclose wherein the first rail for preventing harmful compression of the coaxial cable; and wherein the edge inserted in a mating trough such that the opposed sides are squeezed between the edge and the trough.
	Hansell discloses wherein the first rail for preventing harmful compression of the coaxial cable (items 10, 25 of Figs. 1-2C and 2:68_3:39-43_3:48-51_4:34-68 shows and indicates first rail 25 {stress-bearing member} for preventing harmful compression of coaxial cable 10 {signal conductor/carrier}; therefore, the cord of modified Hu will have a microcoaxial cable have the first rail for preventing harmful compression of the microcoaxial cable by incorporating the stress-bearing member of Hansell).
	It would have been obvious to one of ordinary skill in the art  at the time of the invention to incorporate wherein the first rail for preventing harmful compression of the coaxial cable into the device of modified Hu. One would have been motivated to take the cord of modified Hu and have the first rail for preventing harmful compression of the coaxial cable in order to provide an electrical cable that is rendered capable of enduring compressive and tensile loading that can distort the structure of the signal conductor, indicated in the abstract and 4:34-38 by Hansell, in the cord of modified Hu.
	However, Hu Matsukawa, and Hansell do not disclose wherein the edge inserted in a mating trough such that the opposed sides are squeezed between the edge and the trough.
	Sato disclose wherein the edge inserted in a mating trough such that the opposed sides are squeezed between the edge and the trough (items 14, 12, 19a, 11a, 18c, 22, 22a of Fig. 4  and 5:6-8  & 5:16-26 shows and indicates where the edge 12_19a_14 {edge that is formed when lead block 12 is monolithic holding cord 14 [flat cable] by holding arms 19a} is inserted in mating trough 22 {receiving recess} such that the opposed sides forming the wall of mating trough 22 are squeezed {guide projector 22a into groove 18c} between edge 12_11a_ 14 and walls of mating trough 22 to maintain the monolithic hold of cord 14; therefore, the cord of modified Hu will have the cord be bent around the edge of the door and the edge be inserted in a mating trough such that the opposed sides are squeezed between the edge and the trough by incorporating the structure of Fig. 4 of Sato).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate wherein the edge inserted in a mating trough such that the opposed sides are squeezed between the edge and the trough into the device of modified Hu. One would have been motivated to take the cord of modified Hu and have the edge inserted in a mating trough such that the opposed sides are squeezed between the edge and the trough in order to implement a flat crush resistant cord and have additional tensile strength in the rotary connector, as indicted in by Sato in 2:12-13, while expanding the distance of the cord, in the cord of modified Hu.
	In addition, the reference of Matsukawa is analogous art from the same field of endeavor of flat cables and based on the following classifications: IPC Classification H01B7/08; and UPSC Classification 174/117F. See MPEP § 2141.01(a)I.
	Additionally, the reference of Sato is analogous art from the same field of endeavor of flat cables. And the reference of Sato also addresses the problem faced by the Applicant in the specification in ¶[0045], namely protecting the cable against compression and crushing. Therefore, providing the required tensile strength that is indicated in the second object of Sato's invention. See MPEP § 2141.01(a)I.

Claims 2, 3, 4, 5, 6, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu in view of Matsukawa, Hansell, and Sato, as detailed in the rejection of claim 1 above, and in further view of Paradiso et al. (US 2003/0091313 A1 and Paradiso hereinafter).
	Regarding claim 2, modified Hu discloses a cord, further comprising: the first rail; within the cord a second rail located to a second side of the microcoaxial cable; and, a second rail center coincident with the jacket centerline (Hu: item 36 of Fig. 2 and ¶[0023-0024] shows and indicates first rail 34, where within cord 20 is second rail 36 {bundle assembly} located on to a second side of the coaxial cable within cord 20 that defines bundle assembly 10; and where second rail 36 is longitudinal center coincident with centerline 32-centerline_30-centerline of jacket 40; Matsukawa: Fig. 4A and ¶[0074] shows and indicates micro-coaxial cable 19 within cord 18). 
However, Hu, Matsukawa, Hansell, and Sato do not disclose wherein the rail is configured to substantially retain deformations.
Paradiso disclose wherein the rail is configured to substantially retain deformations (claim 12 & ¶[0009] indicates where the rail {longitudinal strength member} is configured to substantially retain deformations {longitudinal strength member is bendable and shape retaining}).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate wherein the rail is configured to substantially retain deformations into the device of modified Hu. One would have been motivated to take the cord of modified Hu and have the rail be configured to substantially retain deformations in order to form the rails of modified Hu that can provide strength members that are flexible and advantageously absorb any potentially detrimental strain to the cord, indicated by Paradiso in ¶[0008-0009], in the cord of modified Hu.
In addition, the reference of Paradiso is still analogous art, though the reference is not in same field of endeavor as the claimed invention. The reference of Paradiso addresses the problem faced by the Applicant in the specification in ¶[0040], namely to provide flexibility and retain the deformation shape while maintaining incompressibility to absorb strain. See MPEP § 2141.01(a)I.

Regarding claim 3, modified Hu discloses a cord, wherein the microcoaxial cable is configured to carry television signals (Hu: Figs. 1-2 & Fig. 1 and ¶[0002] shows and indicates coaxial cables can be utilized to connect televisions in "Related Art" use: Matsukawa: Fig. 4A and ¶[0074] shows and indicates micro-coaxial cable 19 within cord 18).
	
	Regarding claim 4, modified Hu discloses a cord further comprising a first radio frequency connector attached to a first end of the microcoaxial cable (Hu: item 12 of Fig. 1 & Fig. 2 and ¶[0019_0028-0029 & 0037] & Table 1C & Table 1D shows and indicates that the discloses cord 20 further comprising a first radio frequency connector 12 attached to the first end of the coaxial cable within cord 20 that defines bundle assembly 10; Matsukawa: Fig. 4A and ¶[0074] shows and indicates micro-coaxial cable 19 within cord 18).

	Regarding claim 5, modified Hu discloses a cord, wherein the first radio frequency connector is an F- type connector (Hu: Figs. 1-2 and ¶[0019_0028-0029 & 0037] & Table 1C & Table 1D shows and indicates where the radio frequency connector 12 is an F-type connector).

	Regarding claim 6, modified Hu discloses a cord further comprising a second radio frequency connector attached to a second end of the microcoaxial cable (Hu: item 14 of Fig. 1 & Fig. 2 and ¶[0019_0028-0029 & 0037] & Table 1C & Table 1D shows and indicates that the discloses cord 20 further comprising a second radio frequency connector 14 attached to the second end of the coaxial cable within cord 20 that defines bundle assembly 10; Matsukawa: Fig. 4A and ¶[0074] shows and indicates micro-coaxial cable 19 within cord 18).

	Regarding claim 7, modified Hu discloses a cord, wherein the first radio frequency connector is an F- type connector (Hu: Figs. 1-2 and ¶[0019_0028-0029 & 0037] & Table 1C & Table 1D shows and indicates where the radio frequency connector 14 is an F-type connector).

Regarding claim 8, modified Hu discloses a cord, wherein one of the rails has a cylindrical cross- section (Hu: item 36 of Fig. 2 and ¶[0007 & 0023-0024] shows and indicates where first rail 34 and second rail 36 have cylindrical cross- section).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu in view of Matsukawa, Hansell, Sato, and Paradiso, as detailed in the rejection of claim 8 above, and in further view of Taylor (US 2,950,338 and Taylor hereinafter).
Regarding claim 9, modified Hu discloses a cord, wherein the rail with the cylindrical cross-section has a diameter and a microcoaxial cable has a diameter (Hu: item 36 of Fig. 2 and ¶[0007 & 0023-0024] shows and indicates where first rail 34 and second rail 36 have cylindrical cross- section: Matsukawa: Fig. 4A and ¶[0074] shows and indicates micro-coaxial cable 19 within cord 18). 
However, Hu, Matsukawa, Hansell, Sato, and Paradiso do not disclose a rail with the cylindrical cross-section that has a diameter larger than a cable diameter.
Taylor disclose a rail with the cylindrical cross-section that has a diameter larger than a cable diameter (items 18, 27, 20, 28, D, D' of Fig. 2 and 3:49-52 & 3:69-74 shows and indicates where rail 18_27 {support member 18 and cylindrical body 27} with the cylindrical cross-section has diameter D larger than the cable 20_28 {conductor 20 and cylindrical body 28} diameter D').
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a rail with the cylindrical cross-section that has a diameter larger than a cable diameter into the device of modified Hu. One would have been motivated to take the cord of modified Hu and have the rail with the cylindrical cross-section have a diameter larger than a cable diameter in order to provide strength to the transmission cord, indicated by Taylor in 1:68-72, in the cord of modified Hu.
In addition, the reference of Taylor is analogous art from the same field of endeavor based on the following classifications: of First CPC Classification H01B7/023; IPC Classification H01B7/08; and UPSC Classification 174/117. See MPEP § 2141.01(a)I.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu in view of Matsukawa, Hansell, Sato, Paradiso, and Taylor, as detailed in the rejection of claim 9 above, as evidenced by Baker et al. (US 2010/0085137 A1 and Baker hereinafter).
Regarding claim 10, modified Hu discloses a cord, wherein one of the rails is metallic (Hu: Fig. 2 and ¶[0024] shows and indicates first rail 34 is metallic {shield arranged in the configuration described with respect to bundle assembly 10}; Hansell: Figs. 1-2C and 2:68_3:39-43_3:48-51_4:34-68_5:21-30 shows and indicates rail 25 are metallic {where rail 25 is composed of nylon as indicated in 5:21-30; and where nylon is interpreted to be metallized nylon, as evidenced by Baker in ¶[0107]}; Paradiso: items 28a, 28b of Fig. 1 and ¶[0031] shows and indicates where first rail 28a {longitudinal strength member} and second rail 28b {longitudinal strength member} are formed metal wire; Taylor, Fig. 2 and 2:10-11 indicates that rail section 18 of rail 18_27 can be formed from steel wire).
In addition, the applicant has not disclosed that having the rail be metallic solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art at the time of the invention to have metallic rails, as shown by Hu, Hansell, Paradiso, and Taylor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu in view of Matsukawa, Hansell, Sato, and Paradiso, as detailed in the rejection of claim 8 above, and in further view of Bocanegra et al. (US 6,836,603 B1 and Bocanegra hereinafter), as evidence by Yasuhiro (JPH11107160A and Yasuhiro hereinafter).
Regarding claim 9, modified Hu discloses a cord, wherein the rail with the cylindrical cross-section has a diameter and a microcoaxial cable has a diameter (Hu: item 36 of Fig. 2 and ¶[0007 & 0023-0024] shows and indicates where first rail 34 and second rail 36 have cylindrical cross- section: Matsukawa: Fig. 4A and ¶[0074] shows and indicates micro-coaxial cable 19 within cord 18). 
However, Hu, Matsukawa, Hansell, Sato, and Paradiso do not disclose do not disclose a rail with the cylindrical cross-section that has a diameter larger than a cable diameter.
Bocanegra disclose a rail with the cylindrical cross-section that has a diameter larger than a cable diameter (items 13, 14, 15 of Figs. 1-2 & items d1, d2 of Fig. 2 and 3:8-16 & 3:23-27 & 3:38-53 & 3:63-67 shows and indicates where rails 13 & 14 {strength members 13 and 14 are made of resin with reinforcing glass fibers, where glass fibers are interpreted to be conductive as evidenced by Yasuhiro in ¶[0049_0051 & 0053] from the Espacenet Translation} with the cylindrical cross-section has diameter d1 of rails 13 & 13 larger than diameter d2 of the cable 15 {optical fiber system}).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a rail with the cylindrical cross-section that has a diameter larger than a cable diameter into the device of modified Hu. One would have been motivated to take the cord of modified Hu and have the rail with the cylindrical cross-section have a diameter larger than a cable diameter in order to provide a cord structure that are protected from crushing forces on the mayor sides, as indicated by Bocanegra in 3:38-43, in the cord of modified Hu.
In addition, the reference of Bocanegra is still analogous art, though the reference is not in same field of endeavor as the claimed invention. The reference of Bocanegra addresses the problem faced by the Applicant in the specification in ¶[0037], namely to provide rails that can bear transverse loads. See MPEP § 2141.01(a)I.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu in view of Matsukawa, Hansell, Sato, Paradiso, and Bocanegra (evidenced by Yasuhiro), as detailed in the rejection of claim 9 above, as evidenced by Baker.
Regarding claim 10, modified Hu discloses a cord, wherein one of the rails is metallic (Hu: Fig. 2 and ¶[0024] shows and indicates first rail 34 is metallic {shield arranged in the configuration described with respect to bundle assembly 10}; Hansell: Figs. 1-2C and 2:68_3:39-43_3:48-51_4:34-68_5:21-30 shows and indicates rail 25 are metallic {where rail 25 is composed of nylon as indicated in 5:21-30; and where nylon is interpreted to be metallized nylon, as evidenced by Baker in ¶[0107]}; Paradiso: items 28a, 28b of Fig. 1 and ¶[0031] shows and indicates where first rail 28a {longitudinal strength member} and second rail 28b {longitudinal strength member} are formed metal wire).
In addition, the applicant has not disclosed that having the rail be metallic solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art at the time of the invention to have metallic rails, as shown by Hu, Hansell, and Paradiso, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 11, 12, 13, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu in view of Matsukawa, in further view Hansell (as evidenced by Baker), in further view Bocanegra (as evidence by Yasuhiro), and in further view of Paradiso.
Regarding claim 11, Hu discloses a cord that is a crush resistant electrical cord (item 20 of Fig. 1 & Fig. 2 and ¶[0018-0019] shows and indicates cord 20 {cable} that is a crush resistant electrical cord) comprising: a 75 ohm coaxial cable including a center conductor (items 2, 10 of Fig. 2 & Fig. 1 and ¶[0021-0022 & 0025-0026] & Table 1A shows and indicates that cord 20 is a 75 ohm coaxial cable including center conductor 2 defining bundle assembly 10 {center conductor 2 of bundle assembly 10 of cable 20}), a conductive shield around the center conductor (items 6, 8 of Fig. 2 & Fig. 1 and ¶[0008 & 0021-0022] shows and indicates conductive shield 6_8 {shielding form by both the foil shield 6 and braiding 8} around center conductor 2), a dielectric between the center conductor and the conductive shield (item 4 of Fig. 2 & Fig. 1 and ¶[0021-0022] shows and indicates dielectric 4 {insulator} between center conductor 2 and conductive shield 6_8), and an insulating cover around the shield (item 40 of Fig. 2 & Fig. 1 and ¶[0021 & 0023-0024] shows and indicates insulating cover 40_8 {portion of jacket 40 that is directly surrounding braiding 8} around shield 6_8); two electrically conductive rails (items 34, 36 of Fig. 2 and ¶[0024] shows and indicates two electrically conductive rails 34 & 36 {bundle assemblies 34 and 36 that comprises a central conductor, an insulator, and a shield arranged in the same configuration describing bundle assembly 10} with central conductors); the coaxial cable located between the two rails (Fig. 2 and ¶[0024] shows and indicates 75 ohm coaxial cable within cord 20 that defines bundle assembly 10 is located between the two rails 34 & 36); the coaxial cable and the rails extending side-by-side within a substantially flat jacket having a major cross-sectional dimension with opposed major sides and a minor cross-sectional dimension with opposed minor sides; (items 30, 32, 40 of Fig. 2 and ¶[0020-0021 & 0023-0024] shows and indicates where 75 ohm coaxial cable within cord 20 that defines bundle assembly 10 and the rails 34 & 36 are extending side-by-side within flat jacket 40 {jacket 40 has the configuration of height 32 to width 30 that has a ratio of 1/3 or 1/10 or lower} having a major cross-sectional dimension with opposed major side 30-sides {the major sides of width 30}; and where the minor cross-sectional dimension with opposed minor side 32-sides {the minor sides of height 32}); and, the rails configured to protect the coaxial cable when the opposed major sides are subjected to forces tending to crush the cord (Figs. 1-2 and ¶[0018-0019 & 0024] is interpret to show and indicate where the rails 34 & 36 are configured to assist in protect the 75 ohm coaxial cable within cord 20 that defines bundle assembly 10; and where crush resistant cord 20 will obviate subjected forces that tend to crush cord 20); wherein the cord is a) capable of "U" shaped bends that tend to bring the major sides together resulting from the forces (Fig. 2 and ¶[0028] & Table 1C indicates where cord 20 is capable of "U" shaped bends that tend to bring the major sides together resulting from the forces {flexible outer jacket 40 with 180 degree bending on its self}).
Hu discloses the claimed invention except a microcoaxial cable; wherein the rails for preventing harmful compression of the microcoaxial cable; wherein the rails configured to protect the cable when the opposed major sides are subjected to forces tending to crush the cord; and wherein the cord is configured to substantially retain the "U" shaped bends when the forces are removed.
Matsukawa disclose a microcoaxial cable (items 18, 19 of Fig. 4A and ¶[0074] shows and indicates micro-coaxial cable 19 within cord 18 {flat cable}; therefore the cord of Hu will have a microcoaxial cable that is center coincident with the jacket centerline and have a first rail located to a first side of the microcoaxial cable within the cord by incorporating the micro-coaxial structure of Matsukawa).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a microcoaxial cable into the device of Hu. One would have been motivated to take the cord of Hu and have the microcoaxial cable in order to provide connectivity to connection portions in electronic devices that require small gauge cables, indicated in ¶[0059 & 0079] by Matsukawa, in the cord of Hu.
However, Hu and Matsukawa do not disclose wherein the rails for preventing harmful compression of the microcoaxial cable; wherein the rails configured to protect the cable when the opposed major sides are subjected to forces tending to crush the cord; and wherein the cord is configured to substantially retain the "U" shaped bends when the forces are removed.
Hansell discloses wherein the rails for preventing harmful compression of the microcoaxial cable (items 10, 24, 25 of Figs. 1-2C and 2:68_3:39-43_3:48-51_4:34-68_5:21-30 shows and indicates rails 24 & 25 {stress-bearing members 24 and 25} for preventing harmful compression of coaxial cable 10 {signal conductor/carrier}; and where rails 24 & 25 is composed of nylon as indicated in 5:21-30; and where nylon is interpreted to be metallized nylon, as evidenced by Baker in ¶[0107]; therefore, the cord of modified Hu will have a microcoaxial cable have rails for preventing harmful compression of the microcoaxial cable by incorporating the stress-bearing members of Hansell).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate wherein the rails for preventing harmful compression of the microcoaxial cable into the device of modified Hu. One would have been motivated to take the cord of modified Hu and have the rails for preventing harmful compression of the microcoaxial cable in order to provide an electrical cable that is rendered capable of enduring compressive and tensile loading that can distort the structure of the signal conductor, indicated in the abstract and 4:34-38 by Hansell, in the cord of modified Hu.
However, Hu, Matsukawa, and Hansell do not disclose wherein the rails configured to protect the cable when the opposed major sides are subjected to forces tending to crush the cord; wherein the cord is configured to substantially retain the "U" shaped bends when the forces are removed.
Bocanegra disclose wherein the rails configured to protect the cable when the opposed major sides are subjected to forces tending to crush the cord (items 11, 13, 14, 15 of Figs. 1-2 and 3:8-16 & 3:23-27 & 3:38-43 shows and indicates where rails 13 & 14 {strength members 13 and 14 made of resin with reinforcing glass fibers, where glass fibers are interpreted to be conductive as evidenced by Yasuhiro in ¶[0049_0051 & 0053] from the Espacenet Translation} are configured to protect cable 15 {optical fiber system} when the opposed major sides are subjected to forces tending to crush cord 11 {cable structure 11 where the center optical fiber system is protected against crushing forces on the flat sidewalls of cable 11}; therefore, modified Hu will have a cord with rails that are configured to protect the microcoaxial cable when the opposed major sides are subjected to forces tending to crush the cord by incorporating the cable structure of Bocanegra).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate wherein the rails configured to protect the cable when the opposed major sides are subjected to forces tending to crush the cord into the device of modified Hu. One would have been motivated to take the cord of modified Hu and have the rails be configured to protect the cable when the opposed major sides are subjected to forces tending to crush the cord in order to provide a cord structure that are protected from crushing forces on the mayor sides, as indicated by Bocanegra in 3:38-43, in the cord of modified Hu.
However, Hu, Matsukawa, Hansell, and Bocanegra do not disclose wherein the cord is configured to substantially retain the "U" shaped bends when the forces are removed.
Paradiso disclose wherein the cord is configure to substantially retain the "U" shaped bends when the forces are removed (items 16, 28a, 28b of Fig. 1 and claim 12 & ¶[0009 & 0031] shows and indicates where cord 16 {fiber optic cable harness} is configure to substantially retain the "U" shaped bends when the forces are removed through rails 28a & 28b {longitudinal strength members 28a and 28b} that are in turn configured to substantially retain deformations {longitudinal strength member is bendable and shape retaining}; therefore, modified Hu will have a cord that is configure to substantially retain the "U" shaped bends when the forces are removed by incorporating the cord structure with retaining rails of Paradiso).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate wherein the cord is configure to substantially retain the "U" shaped bends when the forces are removed into the device of modified Hu. One would have been motivated to take the cord of modified Hu and have the cord be configure to substantially retain the "U" shaped bends when the forces are removed in order to form the rails that can provide strength members that are flexible and advantageously absorb any potentially detrimental strain to the cord while maintaining the shape when detrimental strain forces are removed, indicated by Paradiso in ¶[0008-0009], in the cord of modified Hu.
In addition, as indicated in claim 1, the reference of Matsukawa is analogous art from the same field of endeavor of flat cables and based on the following classifications: IPC Classification H01B7/08; and UPSC Classification 174/117F. See MPEP § 2141.01(a)I.
Additionally, as indicated in claim 9, the reference of Bocanegra is still analogous art, though the reference is not in same field of endeavor as the claimed invention. The reference of Bocanegra addresses the problem faced by the Applicant in the specification in ¶[0037], namely to provide rails that can bear transverse loads. See MPEP § 2141.01(a)I.
Additionally, as indicated in claim 2, the reference of Paradiso is still analogous art, though the reference is not in same field of endeavor as the claimed invention. The reference of Paradiso addresses the problem faced by the Applicant in the specification in ¶[0040], namely to provide flexibility and retain the deformation shape while maintaining incompressibility to absorb strain. See MPEP § 2141.01(a)I.

Regarding claim 12, modified Hu discloses a cord; wherein the cross-section of the cord is not trapezoidal, but about rectangular, the minor sides being curved (Hu:  Fig. 2 and ¶[0020] shows and indicates where the cross-section of cord 20 is not trapezoidal, but about rectangular; and where the minor sides 32-sides are curved on the surface sides of height 32).

Regarding claim 13, modified Hu discloses a cord; wherein the major sides are of equal length, the minor sides adjoining the major sides (Hu:  Fig. 2 and ¶[0020] shows and indicates where the major sides 30-sides on the surface sides of length 30 are of equal length; and where the minor sides 32-sides are adjoining the major sides 30-sides).

Regarding claim 14, modified Hu discloses a cord; wherein the electrically conductive rails transport television signals (Hu:  Fig. 2 and ¶[002] indicates where electrically conductive rails 34 & 36 transport television signals; Hansell: Fig. 1 and 4:5-15_4:40-67_5:21-30 is understood to show and indicate electrically conductive rails 24 & 25 {where rails 24 & 25 is composed of nylon as indicated in 5:21-30; and where nylon is interpreted to be metallized nylon, as evidenced by Baker in ¶[0107]; therefore, rails 24 & 25 are electrically conductive})

Regarding claim 15, modified Hu discloses a cord; wherein the rails are not rigid (Hu: Figs. 1-2 and ¶[0024 & 0028] & Table 1C indicates where rails 34 & 36 are not rigid since cord 20 is flexible to be capable of "U" shaped bends; Paradiso: Fig. 1 ¶[0009 & 0031] shows and indicates where rails 28a & 28b are not rigid).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847